           Case 1:18-cv-11871-MKV Document 53 Filed 07/17/20 Page 1 of 1

                                                                                                      7/17/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ACCUPROBE, INC. and JAN M. ARNETT,                                      :
                                                                        :
                                    Plaintiffs,                         :   ORDER
                  -v-                                                   :
                                                                        :   18-CV-11871 (MKV) (JLC)
EARTH SEARCH SCIENCES, INC., GENERAL                                    :
SYNFUELS INTERNATIONAL, INC., and                                       :
LARRY VANCE,                                                            :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated July 17, 2020 (Dkt. No. 52), Judge Vyskocil referred this
case to me for settlement. The parties are directed to advise the Court within 30 days when they
wish to schedule a settlement conference. The parties should do so by filing a letter-motion on
the docket that indicates at least three dates that are mutually convenient for the parties.
Alternatively, counsel are free to e-mail my deputy clerk, David Tam, at
David_Tam@nysd.uscourts.gov to find a mutually convenient date for the parties and the Court.
Given the state's extension of the current stay-at-home policy in light of the COVID-19
pandemic, any settlement conference in the foreseeable future will likely be conducted
telephonically. Using the Court’s conference line system, the Court will begin the settlement
conference in joint session with all parties on the line before breaking into private session and
speaking to the parties individually, as the technology the Court is using can facilitate breakout
sessions with each side.

        SO ORDERED.

Dated: July 17, 2020
       New York, New York



A Copy of this Order has been emailed to:

Larry Vance
lvance@earthsearch.com

Justin Breck
justin@brecklawoffice.com
